Citation Nr: 1724549	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  13-29 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an extraschedular rating pursuant to 38 C.F.R. § 3.321 for coronary artery disease (CAD) in excess of 30 percent from April 26, 2005, to August 25, 2006, in excess of 60 percent from August 25, 2005, to December 9, 2005, and in excess of 30 percent from December 9, 2005, to April 10, 2015.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1969 to February 1972.  He thereafter served 20 years, 2 months, and 13 days in the National Guard.

This matter comes before the Board of Veterans' Appeals on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

On November 19, 2014, the Veteran and his spouse testified at a Board videoconference hearing before the undersigned.

In June 2015, the Board issued a decision that granted an initial 60 percent rating for coronary artery disease from August 25, 2005, through December 8, 2005, denied a rating in excess of 30 percent for the period from December 9, 2005 through April 9, 2015, and granted a 60 percent rating, effective April 10, 2015.  In addition, the Board denied entitlement to an earlier effective date for the grant of service connection for CAD and remanded the issue of entitlement to a total rating based on individual unemployability due to service connected disabilities for additional development.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  In a Joint Motion for Partial Remand, the parties appealed that portion of the Board's June 2015 decision that determined that referral for extraschedular consideration, pursuant to 38 C.F.R. § 3.321(b)(1) for the claims for increased initial disability ratings for CAD was not warranted and that denied entitlement to an earlier effective date of the grant of service connection for CAD.  The parties noted they were not appealing the determinations as to scheduler ratings for CAD and that they should be deemed abandoned.  The parties agreed that the issue of entitlement to a TDIU, remanded by the Board in June 2015, was not in appellate status, and requested that portion of the Board's decision remain undisturbed.   In a February 2016 Order, the Court granted the Joint Motion for Partial Remand (JMPR), and remanded the matters identified in the Joint Motion for action consistent with the terms of the Joint Motion.  The appeal as to the remaining issues was dismissed.

Thereafter, in April 2016, the Board denied the Veteran's claim of entitlement to an earlier effective date for the grant of service connection for CAD and remanded the claim of entitlement to an extraschedular rating for CAD to refer the issue for consideration to the VA Under Secretary for Benefits or the Director of Compensation Service for consideration of entitlement to increased ratings, on an extra-schedular basis for CAD, to include the collective impact of his service-connected disabilities to determine whether a combined extraschedular rating is warranted under 38 C.F.R. § 3.321(b) and consistent with Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  An administrative decision by the Director of Compensation Service in February 2017 denied the Veteran's claim on an extraschedular basis.  As such, this matter is once again before the Board.  

By way of a March 2017 rating decision, the evaluation of CAD was increased from 60 percent to 100 percent, effective April 4, 2016.  In addition, the Veteran has been granted a total disability rating based on individual unemployability (TDIU) from April 10, 2015.  There is no further benefit that may be obtained by the award of an extraschedular evaluation because a total rating is the maximum benefit assignable on the basis of the combined effect of his multiple service-connected conditions. Thus, any discussion of the issue of extraschedular consideration under 38 C.F.R. § 3.321 is moot beginning April 10, 2015.  See Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 249-251 (2010); Bradley v Peake, 22 Vet. App. 280, 292-93 (2008).


FINDING OF FACT

The degree of actual current impairment caused by the Veteran's coronary artery disease prior to April 10, 2015, is adequately compensated for by the schedular rating for the entire period on appeal.

CONCLUSION OF LAW

The criteria for an extraschedular rating for coronary artery disease have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.104, Diagnostic Codes (DCs) 7005 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veteran is challenging the evaluation assigned in connection with the grant of service connection for CAD.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  

The Veteran was afforded multiple VA examinations in connection with his claim during the appeal period.  The Board finds that the VA examination reports and opinion, when taken together, are adequate to decide the case because they are predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  In addition, the examinations, when taken together, fully address the rating criteria that are relevant to rating the disability in this case.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95.  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 

The Board also finds compliance with the prior Board remand and the Order of the Court of Appeals for Veterans' Claims.  The Court ordered that the June 2015 Board decision be partially vacated and remanded to the Board for action consistent with the February 2016 JMPR.  In April 2016, the Board referred the Veteran's claim to the Director of Compensation for extraschedular consideration.  A decision was reached by the Director in February 2017, and the claim was properly recertified to the Board for appellate consideration.  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Increased Rating on an Extraschedular Basis

	Factual History 

The record shows that in June 2005, the Veteran presented at a VA clinic for a follow up of coronary artery disease, hyperlipidemia, chronic pain, and tobacco abuse.  He was negative for headache, dizziness, fever, chills, night sweats, dyspnea, dysphagia, chest pain, orthopnea, paroxysmal nocturnal dyspnea (PND), hemoptysis, hematemesis, cough, nausea, vomiting, reflux, abdominal pain, diarrhea, constipation or urinary symptoms.  His heart rate was 72 and his blood pressure was 112/70.  A VA examination on August 25, 2005, in connection with a claim for scar tissue, noted the diagnosis of coronary artery disease.

Private treatment records indicate that the Veteran presented with chest pain in November 2005 and underwent a heart catheterization in December 2005.  On December 1, 2005, the Veteran's calculated post stress left ventricular ejection fraction was recorded as 50 percent with a transient ischemic dilatation ration of .91, lung heart ration of .29, end diastolic volume of 64 ml, and an end systolic volume of 32 ml.  

Prior to his surgery, the Veteran was again tested for left ventricular ejection fraction on December 9, 2005.  At that time his estimated ejection fraction was 55 percent.  

On August 29, 2008, the Veteran underwent testing following a transient ischemic attack.  He had a normal left ventricle chamber with ejection fraction of 60 percent.  No cardiac symptoms were noted.  

Cardiology records dated July 15, 2009, indicate that the Veteran underwent a treadmill stress.  His resting heart rate was 75 and rose to a maximum of 141.  His resting blood pressure was 112/80 and it rose to 132/80.  After 10 minutes of exercise, the Veteran achieved a maximum of 11.70 METs with no cardiac symptoms other than slightly tired legs.  No arrhythmias were found.  Testing for any current evidence of ischemia was negative.  

In June 2010, the Veteran was treated at a private facility for chest pain.  There was no evidence of a heart attack.  No METs readings or ejection fraction data were recorded.

In November 2010, the Veteran was afforded a VA evaluation in connection with his claim for a heart condition, but an examination was not conducted.  The evaluation merely notes the results of the July 2009 and August 2008 private tests.  The examiner did note that the Veteran had been unable to continue employment at Lowes due to shortness of breath and fatigue.  

In August 2013, the Veteran was afforded a VA examination in connection with his claim.  Diagnostic exercise testing revealed METs between 5 and 7 resulting in fatigue.  No evidence of cardiac hypertrophy or dilatation was found following a chest x-ray.  The examiner noted left ventricular ejection fraction of 62 percent was recorded in July 2010.  The examiner noted that the Veteran was able to carry small loads such as a grocery bag or basket of laundry.  He was able to drive a car, wash and bathe himself, dress and perform basic activities of daily living, but he was unable to pursue his recent job at Lowes.  

VA treatment records document that the Veteran primarily would follow-up with private treatment providers for his coronary artery disease.  

At the November 2014 hearing before the undersigned, the Veteran declined to present testimony regarding the severity of his service-connected CAD, deferring to the contents of the private treatment records either in VA's possession or designated to be submitted to VA.  

	Legal Principles and Analysis

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2016); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

To accord justice in exceptional cases where the schedular standards are found to be inadequate, an RO is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321 (b)(1).

When the Board finds that an extraschedular rating may be warranted based on the above factors, it cannot grant an extraschedular rating in the first instance.  Anderson v. Shinseki, 23 Vet. App. 423, 428-429 (2009).  Rather, it must remand the claim to the Agency of Original Jurisdiction (AOJ) for referral to the Director of Compensation Service (Director).  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here, the Board referred the case for extraschedular consideration to the Director in April 2016.  In February 2017, the Director denied an extraschedular rating for CAD and the AOJ continued the denial of the extraschedular rating for CAD in a supplemental statement of case dated on the same date.  

The Director's decision is not evidence, but, rather, the de facto AOJ decision, and the Board must conduct de novo review of this decision.  Wages v. McDonald, 27 Vet. App. 233, 238-39 (2015) (holding that the Board conducts de novo review of the Director's decision denying extraschedular consideration).  Recently, the Court reaffirmed that the Board has jurisdiction to review the entirety of the Director's decision denying or granting an extraschedular rating and elaborated that the Board is authorized to assign an extraschedular rating when appropriate.  Kuppamala v. McDonald, 27 Vet. App. 447, 457 (2015).  

Thun v. Peake, 22 Vet App 111 (2008), describes the three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular rating for that service-connected disability is inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The Veterans' CAD has been evaluated pursuant to 38 C.F.R. § 4.104, DC 7005.  This diagnostic code evaluated arteriosclerotic heart disease and provides that a 30 percent rating is to be assigned when workload is greater than 5 metabolic equivalents of task (METs) but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent rating is assigned for more than one episode of acute congestive heart failure in the past year, or; when workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; for left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is assigned for chronic congestive heart failure, or; when workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; for left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7005 (2016).

After a careful review of all evidence of record, the Board finds, as did the Director of Compensation Service, that the symptomatology and occupational impairment caused by the Veteran's CAD are specifically contemplated by the schedular criteria, and the Veteran is not entitled to an extraschedular rating for that service-connected disability.  Simply put, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Over the course of the appeal, the Veteran's CAD has been manifested by symptoms of fatigue and shortness of breath with varying degrees of severity.  Such symptoms were found on METs testing with resulting values that are contemplated by the diagnostic criteria in DC 7005.  In addition, the left ventricular ejection fractions over the course of the appeal period fall squarely within the values contemplated by DC 7005.  The Veteran's limitations attributable to CAD were discussed in the VA examinations of record and do not present a disability picture that falls outside of the levels of disability ratings assignable under DC 7005.  

The Board remains cognizant of the concerns raised by the parties to the February 2016 JMPR and their emphasis on the fact that step two of the Thun being arguably satisfied raises the significance of a thorough finding regarding step one of the same test.  However, there is simply no evidence that presents such an exceptional disability picture that the currently assigned schedular ratings for CAD are inadequate.  DC 7005 contemplates a METs level between one and ten, symptoms such as dyspnea, fatigue, angina, dizziness, or syncope, and left ventricular dysfunction with varying degrees of ejection fraction.  None of the findings of record suggest that the Veteran's CAD has resulted in symptoms not contemplated by DC 7005.  As such, the Board finds that the symptomatology and occupational impairment caused by the Veteran's CAD are specifically contemplated by the schedular criteria.  

In conclusion, as the degree of actual current impairment caused by the Veteran's CAD is adequately compensated for by the schedular rating for the entire period on appeal, the Board finds that an extraschedular rating is not warranted. Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable at this time. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 4.3 (2016). 

In addition, and as acknowledged and addressed by the Board in April 2016 and the Director of Compensation Service in February 2017, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  The Board agrees with the February 2017 finding by the Directory of Compensation Service.  That is, the Board does not discern any inadequacies in the ratings assigned for the Veteran's service-connected left upper anterior thigh scar with retained foreign body, residuals of a shell fragment would of the head with retained foreign body, residual scar of a shell fragment wound to the right anterior chest, and the surgical scar associated with his CAD.  These conditions are all rated under diagnostic codes that rate disabilities of the skin, specifically, scars.  38 C.F.R. § 4.118, DCs 7000-7805.  The Veteran has not suggested, nor has the evidence raised, any indication that these conditions have a combined effect with service-connected CAD that render the individual ratings assigned for each disorder inadequate.  


ORDER

An extraschedular rating for coronary artery disease is denied.  



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


